362 F.2d 310
The AMERICAN FUR MERCHANTS' ASSOCIATION, Inc., and American Fur Merchants Adjustment Bureau, Inc., Appellants,v.Hon. Edward J. RYAN, Appellee.In re STANLEY KARMAN, INC., Debtor.
No. 442.
Docket 30487.
United States Court of Appeals Second Circuit.
Argued June 2, 1966.
Decided June 17, 1966.

Samuel P. Adelman, New York City, for appellants.
Arthur S. Olick, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty. for Southern District of New York, on the brief), for appellee.
Before MOORE, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court for the Southern District of New York denying appellants' application for the transfer of a bankruptcy proceeding to a Referee other than the one to whom the proceeding was originally assigned.


2
We affirm. Even assuming that appellants have standing to raise the issue of the Referee's bias, appellants' papers in support of their application set forth no evidence of personal animosity or prejudice on the part of the Referee, but at most indicated that the Referee may hold views of the law, susceptible of appellate review, with which appellants' attorney disagrees.


3
Affirmed.